Exhibit 99.1 Dear Shareholder, FNBH Bancorp, Inc. reported a net loss of $620,000 for the quarter ended March 31, 2010. This compares to a net loss of $631,000 for the first quarter of 2009. Both of the quarters included $1,200,000 of provision for loan loss expense. Efforts to enhance non interest revenue and reduce non interest expense contributed favorably to first quarter 2010 financial results. Non interest income increased by $68,000 (8.8%) and non interest expense was reduced by $418,000 (11.1%) compared to the same quarter of 2009. At March 31, 2010, the Banks total capital to risk-weighted assets ratio and Tier One capital ratio were 6.37% and 4.29%, respectively. These ratios are significantly less than minimum capital requirements imposed by the Banks primary regulator. As discussed in prior shareholder letters, the terms of our Consent Order with the Office of the Comptroller of the Currency requires the Bank to maintain total capital of at least 11% of risk-weighted assets and Tier One capital equal to at least 8.50% of adjusted total assets. While we have not been successful in reaching these targeted capital levels, we are continuing our efforts to raise capital for the Bank. These efforts include meetings with potential investors, working with an investment banking firm and exploration of other alternatives. Our first quarter 4.20% net interest margin compares favorably with the first quarter 2009 margin of 3.90%. Both our loan loss reserve ratio of 6.04% and our net interest margin remain above peer average. We continued to maintain balance sheet liquidity with $26.0 million in cash and cash equivalents and $22.8 million in investment securities at quarter end. We look forward to interacting with those who can attend our May 20 th Annual Shareholder Meeting. The Board and management are appreciative of your support of each of the proposals to be voted upon at our Annual Meeting. On behalf of the entire FNBH Bancorp family, thank you for your continued commitment to community banking and your investment in our Company. Should you have any questions or comments, please call me at 517-545-2221 or visit me at our Howell main office. Sincerely, /s/ Ronald L. Long Ronald L. Long President and CEO FNBH Bancorp, Inc. Consolidated Balance Sheets (Unaudited) March 31, December 31, Assets Cash and due from banks $ $ Short term investments Total cash and cash equivalents Investment securities: Investment securities available for sale, at fair value FHLBI and FRB stock, at cost Total investment securities Loans held for investment: Commercial Consumer Real estate mortgage Total loans held for investment Less allowance for loan losses ) ) Net loans held for investment Premises and equipment, net Other real estate owned, held for sale Facilities held for sale, net Accrued interest and other assets Total assets $ $ Liabilities and Shareholders' Equity Liabilities Deposits: Demand (non-interest bearing) $ $ NOW Savings and money market Time deposits Brokered certificates of deposit Total deposits Other borrowings - Accrued interest, taxes, and other liabilities Total liabilities Shareholders' Equity Preferred stock, no par value. Authorized 30,000 shares; no shares issued and outstanding at March 31, 2010 - - Common stock, no par value. Authorized 7,000,000 shares at March 31, 2010 and December 31, 2009; 3,160,272 shares issued and at March 31, 2010 and 3,149,850 shares issued and outstanding at December 31, 2009 Retained earnings Deferred directors' compensation Accumulated other comprehensive income Total shareholders' equity Total liabilities and shareholders' equity $ $ FNBH Bancorp, Inc. Consolidated Statements of Operations (Unaudited) Three months ended March 31 Interest and dividend income: Interest and fees on loans $ $ Interest and dividends on investment securities: U.S. Treasury, agency securities and CMOs Obligations of states and political subdivisions Other securities Interest on certificates of deposit - Interest on short term investments 89 Total interest and dividend income Interest expense: Interest on deposits Interest on other borrowings Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Service charges and other fee income Trust income Other Total noninterest income Noninterest expense: Salaries and employee benefits Net occupancy expense Equipment expense Professional and service fees Printing and supplies Computer service fees Amortization expense Director fees Insurance FDIC assessment fees Loan collection and foreclosed property expenses Net loss on sale/writedown of OREO and repossessions Other Total noninterest expense Loss before federal income taxes ) ) Federal income tax benefit ) - Net loss $ ) $ ) Per share statistics: Basic and Diluted EPS $ ) $ ) Basic average shares outstanding Diluted average shares outstanding
